Fourth Court of Appeals
                                            San Antonio, Texas

                                       MEMORANDUM OPINION
                                                No. 04-15-00335-CR

                                           IN RE Roland S. PERKINS

                                         Original Mandamus Proceeding 1

PER CURIAM

Sitting:           Sandee Bryan Marion, Chief Justice
                   Karen Angelini, Justice
                   Rebeca C. Martinez, Justice

Delivered and Filed: June 10, 2015

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On June 1, 2015, relator Roland S. Perkins filed a pro se petition for writ of mandamus and

judgment nunc pro tunc. In 2013, Perkins was convicted of felony driving while intoxicated and

sentenced to ten years’ incarceration as the result of a plea agreement. On November 26, 2014,

this court affirmed the trial court’s judgment as modified in Cause No. 04-13-00751-CR. 2 Perkins’

felony conviction thus became final. Perkins complains in this original proceeding that his

judgment of conviction should be corrected to reflect a sentence of eight years, rather than ten.




1
  This proceeding arises out of Cause No. 2012CR5082, styled The State of Texas v. Ronald S. Perkins, pending in the
144th Judicial District Court, Bexar County, Texas, the Honorable Lorina Rummel presiding.
2
  In the direct appeal from relator’s conviction, this court sustained the State’s cross-point alleging the trial court erred
in amending relator’s orally pronounced sentence from ten years to eight in an amended judgment. See Perkins v.
State, No. 04-13-00751-CR, 2014 WL 6687280, at *3 (Tex. App.—San Antonio Nov. 26, 2014, no pet.). The court
ordered the judgment modified to reflect a ten-year sentence, and affirmed the judgment as modified. Id.
                                                                                        04-15-00335-CR


        Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp.

2008); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d
481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive means to

challenge a final felony conviction.”). Because the relief sought in relator’s petition relates to post-

conviction relief from an otherwise final felony conviction, we are without jurisdiction to consider

his petition for writ of mandamus.

        In this original proceeding, Perkins also makes reference to an application for habeas

corpus relief. To the extent that Perkins seeks habeas corpus relief from this court, we are without

jurisdiction to grant it. In criminal matters, an intermediate court of appeals has no original habeas

corpus jurisdiction. Chavez v. State, 132 S.W.3d 509, 510 (Tex. App.—Houston [1st Dist.] 2004,

no pet.); Watson v. State, 96 S.W.3d 497, 500 (Tex. App.—Amarillo 2002, pet. ref’d); Dodson v.

State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no pet.). The courts authorized to

issue writs of habeas corpus in criminal proceedings are the Texas Court of Criminal Appeals,

district courts, and county courts. See TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2005).

Accordingly, relator’s petition is dismissed for lack of jurisdiction.


                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-